       Case 1:17-cv-00395-EPG Document 104 Filed 08/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6
                                         UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9   TRENELL MONSON,                                                 Case No. 1:17-cv-00395-EPG (PC)

10                                                    Plaintiff, ORDER DENYING PLAINTIFF’S MOTION
                                                                 FOR COURT TO REVIEW DISCOVERY
                       v.                                        FOOTAGE, WITHOUT PREJUDICE
11
                                                                     (ECF No. 102)
12
     R. MELKONIAN,
13
                                                   Defendant.
14

15         Trenell Monson (“Plaintiff”) is a prisoner1 proceeding pro se and in forma pauperis in this

16   civil rights action filed pursuant to 42 U.S.C. § 1983.

17         On August 26, 2020, Plaintiff filed a motion for the Court to review discovery footage.

18   (ECF No. 102). Plaintiff alleges that the quality of the discovery footage held by his institution of

19   confinement appears to have declined. Plaintiff wants to make sure the quality is good before

20   Plaintiff submits the video to the Court for trial. Plaintiff asks the Court to order his institution of

21   confinement to send the Court a copy of the video so the Court can review it.

22         Plaintiff’s motion will be denied, without prejudice. No trial is currently scheduled in this

23   case. Thus, at this time there is no need for a copy of the footage to be sent to the Court. If a trial

24   is scheduled, Plaintiff may renew this motion, and the Court may request that Defendant or

25   Fresno County Sheriff’s Office provide the Court with a copy of the redacted footage so that it

26   can be presented at trial. Plaintiff may also renew this motion if he wants the Court to review the

27
            1
                Plaintiff has alleged that he was a pretrial detainee at the time of the incidents described in the complaint.
28
                                                                 1
       Case 1:17-cv-00395-EPG Document 104 Filed 08/28/20 Page 2 of 2

 1   video footage when ruling on Defendant’s motion for summary judgment. If he does, the Court

 2   may request that Defendant or Fresno County Sheriff’s Office provide the Court with a copy of

 3   the redacted footage.

 4         Accordingly, IT IS ORDERED that Plaintiff’s motion for the Court to review discovery

 5   footage is DENIED without prejudice.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     August 28, 2020                          /s/
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
